
	
		I
		112th CONGRESS
		1st Session
		H. R. 2068
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Kinzinger of
			 Illinois (for himself, Mr. Ross of
			 Arkansas, Mrs. Myrick,
			 Mr. Bilbray,
			 Mrs. McMorris Rodgers,
			 Mr. McKinley,
			 Mr. Bartlett,
			 Mr. Terry,
			 Mr. Ruppersberger,
			 Ms. Jackson Lee of Texas,
			 Mr. Altmire,
			 Mr. Latta,
			 Mr. Crawford,
			 Mr. Towns,
			 Mr. Harper,
			 Mr. Rush, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To permit a Commissioner of the Nuclear Regulatory
		  Commission to continue to serve on the Commission if a successor is not timely
		  appointed and confirmed.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Regulatory Commission
			 Continuation Act.
		2.NRC Commissioner
			 termsSection 201(c) of the
			 Energy Reorganization Act of 1974 (42 U.S.C. 5841(c)) is amended by adding at
			 the end the following:
			
				Notwithstanding the
			 first sentence of this subsection, any member appointed and confirmed before,
			 on, or after the date of enactment of this sentence who has not been removed by
			 the President under subsection (e) may continue to serve on the Commission
			 until the earlier of—(1)the date on which
				the member’s successor has been appointed and confirmed; or
				(2)the beginning of
				the first new Congress after the date on which the member’s term
				expires.
				.
		
